DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because replacement drawings were submitted for FIGS.1 and 2, however FIGS. 1-4 were on the same sheet in the original drawings so it would be hard to replace only FIGS. 1 and 2.  It is also noted it is still hard to distinguish the elements/reference characters in FIG. 3 of the original drawings.  Each figure should be resubmitted on a separate sheet. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 136 (FIG. 7).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 4, “bottom, or floor, 114 base unit 100” should be changed to --bottom, or floor, 114 of base unit 100--.  
Pages 4-5, reference character 125 has been referred to as “zip up door”, “door wall” and “door panel”.  The name for each reference character should be consistent throughout the entire specification.
Page 5, “the only being that the bond” should be changed as it appears to be missing a word.
Page 6, reference character 124 is not shown in FIG. 7 as stated in the third paragraph.
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application (page 4). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 2, “A first base unit” should be changed to --a first base unit--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “sides adapted to each receive a wall panel” in line 2 and “a plurality of wall panels” in line 4.  It is unclear if the wall panels recited in line 2 are being positively recited or not due to the structure of the claim in line 4.  Clarification is required.
	Claim 1 recites “an area to receive a roof panel” in lines 2-3 and “a roof panel” in line 6.  It is unclear if the roof panel recited in lines 2-3 is being positively recited or not due to the structure of the claim in line 6.  Clarification is required.
	Claim 4 recites “a second base unit which is similar to said first base unit” in lines 1-2.  It is unclear what exactly is meant by the term “similar”.  “Similar” is a relative term so in what ways would the second base unit have to be similar to the first base unit in order to meet the claim? Do they have to be exactly the same or only partially the same? Clarification is required. 
	Claim 4 recites “said first base unit being positioned adjacent to said first base unit” in line 2.  It is unclear how the first base unit can be positioned by itself. For examination purposes, the first base unit is assumed to be positioned by the second base unit.
	Claim 5 recites “each of said wall panels comprises a plurality of layers, one of said layers being formed of insulating material”.  It is unclear if this one layer formed of insulating material is the same as the previously recited “a layer of insulation” in claim 1 (lines 4-5).  Clarification is required.
	Claim 6 recites “said roof panel comprises a plurality of layers, one of said layers being formed of insulating material”.  It is unclear if this one layer formed of insulating material is the same as the previously recited “a layer of insulation” in claim 1 (line 6).  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US-2015/0027505 A1).
	Claim 1: Thompson discloses a tent comprising: a first base unit (110) having sides (areas between adjacent members 201-204) adapted to each receive a wall panel and an area to receive a roof panel (area above members 210 and 212); a plurality of wall panels (formed by panel 114 once folded around the first base unit, four wall panels are formed) secured to the sides of said base unit, said wall panels having a layer of insulation (182C; paragraphs 42-46), a roof panel (140) attached to said base unit area, said roof panel having a layer of insulation (150U); and, a system for connecting said wall panels and said roof panel to said base unit (paragraph 87).
	Claim 2: Thompson discloses said roof panel as being removable (as seen in FIG. 2).	
	Claim 3: Thompson discloses one of said wall panels as having an entrance flap which can be opened or closed (FIG. 15).
	Claim 5: Thompson discloses each of said wall panels as comprising a plurality of layers, one of said layers being formed of insulating matinal (182C; paragraphs 42-46).
	Claim 6: Thompson discloses said roof panel as comprising a plurality of layers, one of said layers being formed of insulating material (182C; paragraphs 42-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US-2015/0027505 A1) as applied to claim 1 above, and further in view of Nichtnennung (DE-10007803 A1).
Thompson discloses lacks a second base unit.  Nichtnennung teaches a tent configuration/protective cover comprising: a first base unit (seen in FIG. 4) having sides (3) and a roof (4), and a second base unit (seen in FIGS. 7-8) similar to said first base unit, said first and second base units being positioned adjacent to one another (as seen in FIG. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson to include a second base unit, as taught by Nichtnennung, so that the area covered by the tent configuration could be easily expanded by creating a modular system that can be sized to fir the user’s needs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636